Citation Nr: 1033069	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-05 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from August 1967 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Roanoke, Virginia, 
which granted service connection for PTSD and assigned a 30 
percent rating from September 21, 2006.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, from September 
21, 2006, the Veteran's PTSD has been productive of occupational 
and social impairment with reduced reliability and productivity; 
the record fails to establish a disability picture that most 
nearly approximates deficiencies in most areas, or the inability 
to establish and maintain effective relationships.


CONCLUSION OF LAW

From September 21, 2006, the criteria for entitlement to a 50 
percent evaluation, but no higher, for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
The Veteran's claim here arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  38 C.F.R. § 3.159(c).
 
Analysis
 
Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of a disability resulting from all types of diseases 
and injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.
 
Because this is an appeal from an initial grant of service 
connection and the initial assigned rating, separate ratings may 
be assigned for separate time periods that are under evaluation.  
That is, appellate review must consider the applicability of 
"staged ratings" based upon the facts found during the time 
period in question. Fenderson v. West, 12 Vet. App. 119 (1999).  
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).
 
In a September 2007 rating decision entitlement to service 
connection for PTSD was granted.  The disorder was rated under 38 
C.F.R. § 4.130, Diagnostic Code 9411 and a 30 percent disability 
rating was assigned, effective September 21, 2006.  
 
Diagnostic Code 9411 provides that a 30 percent rating is 
warranted for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 4.130.
 
A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id.
 
A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, or effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation, neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and the inability to 
establish and maintain effective relationships.  Id.
 
The record also makes reference to the Global Assessment of 
Functioning (GAF) scale, which is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV). 
 
A GAF score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood, (e.g., depressed man avoids friends, neglects family, and 
is unable to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A GAF score of 41 to 
50 indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A GAF score of between 51 and 
60 indicates that the Veteran has "moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)." GAF scores ranging between 61 to 70 reflect "some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships."  See DSM-IV. 
 
While the Rating Schedule indicates that the rating agency must 
be familiar with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM -IV), VA does not assign disability percentages 
based solely on global assessment of functioning scores.  See 38 
C.F.R. § 4.130.  Rather, GAF scores are but one factor to be 
considered in conjunction with all the other evidence of record.

On VA psychiatric evaluation in August 2006, the Veteran 
complained of a decline in his short-term memory recall.  He also 
had intrusive thoughts and insomnia.  He was casually 
groomed/dressed.  His speech was slow and slurred with a normal 
tone.  His affect was full.  His mood was not characterized by 
anxiety and depression.  His thoughts were logical and goal-
directed.  His associations were intact.  He reported no 
hallucinations or suicidal or homicidal ideation.  He reported 
mild to moderate difficulties with his memory and concentration.  
His insight and judgment were fair to good.   

On VA psychiatric evaluation in December 2006, the Veteran 
reported that there had been essentially no change in his memory.  
He stated that he had occasional intrusive thoughts.  He endorsed 
a history of avoidant behaviors and occasional nightmares.  He 
was well groomed/dressed.  His speech was slow and clear with a 
normal tone.  His affect was full.  His mood was characterized by 
anxiety and depression.  His thoughts were logical and goal-
directed.  His associations were intact.  He did not report any 
hallucinations or suicidal or homicidal ideation.  He had mild 
difficulties with his memory.  His insight and judgment were fair 
to good.  

Upon VA psychiatric evaluation in February 2007, the Veteran had 
fair eye contact and that he was well groomed and dressed.  His 
speech was slow and clear with a normal tone.  His affect was 
full.  His mood was characterized by anxiety and depression.  His 
thoughts were logical and goal-directed.  His associations were 
intact.  There were no reports of hallucinations or suicidal or 
homicidal ideation.  He reported mild to moderate difficulties 
with his memory and concentration.  His insight and judgment was 
fair to good.  

At an August 2007 VA psychiatric examination the Veteran reported 
problems with anxiety and depression.  He complained of 
nightmares that occurred five out of seven nights and stated that 
his symptoms deteriorated rapidly in 2006 when a Vietnamese 
exchange student started attending his local church.  He reported 
that he was able to block out most of his bad memories from 
Vietnam but being around Vietnamese people and having a son 
deployed in the present war in Iraq has brought back "upsetting 
memories."  

Also at the August 2007 examination, the Veteran reported a loss 
of interest in significant life activities in an attempt to avoid 
re-experiencing symptoms and to reduce his hyperarousal symptoms.  
He expressed feelings of estrangement from his immediate family 
members and felt extreme alienation from people in general.  He 
complained of emotional numbing and difficulty with expressing 
intimate feelings.  He complained of increased irritability and 
angry outbursts with minimal provocation.  He complained of 
difficulty with concentration.  He had difficulty performing 
tasks that required extended periods of attention.  He was on 
guard for danger when outside his home, and noted that these 
hypervigilant behaviors were exhausting.  He complained of 
suicidal ideation that was passive but had increased over the 
past year and a half.  He had never attempted suicide and had 
never had an active plan to commit suicide.  He described no 
remissions in his symptoms and reported that they had worsened 
over the past year and a half. 

The Veteran was currently married and had two children from a 
previous marriage.  He currently had a distant relationship with 
his wife and daughter.  He had a close relationship with his son.  

Occupationally, the Veteran described a history of employment 
with various employers.  He had sustained a back injury in 1991 
and had not worked since.  For recreation, he enjoyed going to 
church, watching automobile races and attending high school 
football games.  He denied a history of violence against himself 
or others.  It was reported that the Veteran's current 
functioning could be described as severely impaired from a social 
and occupational viewpoint.

Mental status examination disclosed that the Veteran was casually 
and appropriately dressed.  His grooming and hygiene were grossly 
intact.  He did not evidence any distracting tics or mannerisms 
but did appear restless throughout the exam.  His speech was 
fluent and articulate.  He spoke in an adequate rate and tone.  
His was cooperative with the examiner.  In general, his affect 
was constricted and he did appear anxious.  He revealed chronic 
passive suicidal ideation with no plan.  He denied any current 
suicidal or homicidal ideation.  He manifested chronic paranoid 
ideation.  Specifically, he felt that he was being watched and 
followed frequently.  He described chronic ritualistic behaviors.  
He checked and rechecked doors and locks windows when at home.  
He did not describe any panic attacks.  He described chronic 
impaired impulse control consisting of angry outbursts and 
irritability associated with minimal provocation.  His thought 
processes were goal-directed, logical and coherent.  Other than 
his paranoia, there were no other signs of psychosis during the 
examination.  He denied any auditory or visual hallucinations.  
He did not endorse any delusional systems of belief or ideas of 
reference.  His judgment for hypothetical situations was intact.  
His insight into his current life situation was apparent.  His 
remote memory was intact.  Short-term recall was impaired.  He 
was well oriented to person, place, time and situation.  

After the evaluation, the examiner assigned a GAF score of 50.  
The examiner noted that the Veteran evidenced insomnia, 
irritability, poor concentration, hypervigilance, and an 
exaggerated startle response.  It was reported that these 
symptoms had resulted in serious impairments in the Veteran's 
social and occupational functioning.  The examiner reported that 
the Veteran had few friends, had not been able to return to 
active employment and had limited productive activities at home 
because of his PTSD symptoms.  These symptoms resulted in 
depressed moods and frequent passive suicidal ideation.  Because 
of his increased social isolation and withdrawal, the Veteran's 
roles as a father, husband and church member were diminished.  
The examiner believed that the Veteran's psychosocial functional 
status and quality of life were severely impaired from a social 
and occupational viewpoint.

In his November 2007 notice of disagreement, the Veteran stated 
that he does suffer from panic attacks, which he thought he had 
expressed to his physicians.  He reported that he experienced 
feelings of being closed in with sudden sweating and a need to 
get out of places that are crowded as in a mall, airplanes, etc.  
He indicated that he avoided gathering in places where there are 
large crowds.  

On VA psychiatric evaluation in January 2008, the Veteran 
continued to report forgetfulness and of having occasional 
anxiety attacks.  His eye contact was fair.  He was well groomed 
and dressed.  His speech was slow, clear and with normal tone.  
His affect was full.  His mood was characterized by anxiety and 
depression.  His thoughts were logical and goal-directed.  His 
associations were intact.  He denied any hallucinations or 
suicidal or homicidal ideation.  He had mild to moderate 
difficulties with his memory and concentration.  His insight and 
judgment were fair to good. 

In his February 2008 VA Form 9, the Veteran stated that his PTSD 
was manifested by total confusion, irregular thinking and mood 
swings along with a lack of motivation.  He emphasized that he 
suffered from short-term memory loss and sometimes from periods 
of long-term memory loss.  He also reported that while he was 
appropriately dressed for the VA examination, he usually did not 
have the motivation to groom himself at home.
 
In November 2008, a VA psychiatric evaluation showed that the 
Veteran was alert and oriented times four.  He was neatly and 
casually dressed in appropriate attire.  His hygiene and grooming 
were good.  He readily established rapport and maintained good 
eye contact.  His speech was at a regular rate and rhythm and 
non-pressured.  His mood was euthymic and his affect was full and 
appropriately rangeful.  He continued to experience some 
occasional panic attacks.  His memory was grossly intact.  He 
denied any alteration or deterioration in cognition.  His 
thoughts were logical, linear and goal directed.  He denied 
suicidal or homicidal ideation, plan or intent, including 
feelings of hopelessness or helplessness.  His insight and 
judgment were adequate.  He denied any psychotic features such as 
auditory or visual hallucinations or paranoid features.  He 
further denied any lability in mood, impulsivity or risk taking 
behaviors.  He denied any psychomotor agitation or retardation.  
Overall, his mental status was noted to be stable.  A global 
assessment of functioning score of 60 was assigned.  

At an October 2009 VA psychiatric examination, the Veteran 
reported that he got along with his wife most of the time.  He 
also reported a good relationship with his daughter and son from 
a previous marriage.  He indicated that a relationship with his 
daughter from his current marriage varied.  He noted that he had 
a best friend who lives in South Carolina.  The Veteran attended 
a very small church and associated with the men during church 
time, though he did not spend time with them outside of church.  
He was very uncomfortable in crowds and disliked going to the 
mall.  He rarely called or visited anyone.  He indicated that he 
no longer enjoyed activities such as fishing, which he had 
previously participated in.  He denied a history of suicidal 
attempts.  He admitted to a history of violence/assaultiveness, 
which the examiner noted that since the last examination was 
nothing other than a short temper.  

On mental status examination, the Veteran was clean and 
appropriately dressed.  His psychomotor activity was 
unremarkable.  His speech was spontaneous, clear and coherent.  
He was cooperative and attentive toward the examiner.  His affect 
was normal.  His mood was anxious and he was apprehensive about 
the examination.  His attention was intact.  He was oriented to 
person, time and place.  His thought process was unremarkable.  
He reported that sometimes he saw things out of the corner of his 
eyes or running across the floor.  Sometimes he felt like someone 
was watching over him.  He denied any delusions.  He reported 
that he did experience persistent visual hallucinations.  He also 
reported obsessive/ritualistic behavior in that he counted and 
checked things over and over again.  He reported that he did 
experience panic attacks.  Specifically, he explained that when 
he was in a crowded place, he would get clammy and sweaty and had 
the urge to escape.  He denied any homicidal or suicidal 
thoughts.  His impulse control was fair.  He did not have any 
episodes of violence.  He was able to maintain minimum personal 
hygiene.  His remote, recent and immediate memory was reported as 
normal.  

The examiner assigned a global assessment of functioning score of 
55.  The examiner did not feel that the Veteran displayed total 
occupational and social impairment due to PTSD signs and 
symptoms.  Furthermore, the examiner did not feel that the 
Veteran's PTSD signs and symptoms resulted in deficiencies in 
judgment, thinking, family relations, work, mood or school.  The 
examiner, however, did feel that there was reduced reliability 
and productivity due to the PTSD symptoms.  Specifically, it was 
noted that the Veteran experienced poor sleep and has poor energy 
and motivation during the day.  He tried to avoid triggers that 
remind him of his military duty trauma.  He had lost interest in 
most leisure activities that he previously enjoyed.  His family 
relationships, particularly with his youngest daughter, were 
damaged by his irritability and easy frustration.  He had 
difficulty concentrating on his daily activities and had multiple 
unfinished projects.  He was hypervigilant, especially in public, 
and was easily startled by sudden loud noises.         

After reviewing the record and the relevant rating criteria, it 
is concluded that a 50 percent rating, but no more, is warranted 
for the Veteran's PTSD throughout the rating period on appeal.  
While he has not displayed such symptoms as circumlocutory or 
stereotyped speech, difficulty in understanding complex commands 
or impaired abstract thinking, the Veteran does show evidence of 
occupational and social impairment with reduced reliability and 
productivity.  The August 2007 VA examiner described the Veteran 
as having serious impairments in his social and occupational 
functioning.  The October 2009 VA examiner specifically found 
that the Veteran experienced reduced reliability and productivity 
due to his PTSD.  Furthermore, through VA psychiatric evaluations 
and written statements, the Veteran has consistently reported 
that experiences panic attacks, hypervigilance and impaired 
memory due to his PTSD.    

Although the GAF scores of record range from 50 (which suggests 
serious symptoms) to 60 (which suggests moderate symptoms), the 
Veteran's overall reported symptomatology during his VA 
examinations clearly indicate that his PTSD symptoms are 
serious.  The Board notes that in order to qualify for a higher 
rating, the Veteran need not exhibit all or most specific 
characteristics of that rating; rather he need only demonstrate 
that level of overall disability.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) (the psychiatric symptoms listed in the 
rating criteria are not exclusive, but are examples of typical 
symptoms for the listed percentage ratings).  

Overall, the VA examination reports and VA psychiatric 
evaluations depict the Veteran as suffering from poor 
concentration and memory, hypervigilance and exaggerated startle 
response.  The Veteran is also noted to be socially isolated with 
a loss of interest in most leisure activities.  Thus, the Board 
finds the evidence to be in equipoise and a 50 percent rating is 
warranted from September 21, 2006, under 38 C.F.R. § 4.7.
  
The preponderance of the evidence is, however, against 
entitlement to a rating in excess of 50 percent, as the Veteran 
has not displayed the level of disability necessary to warrant a 
70 percent rating.  In so finding, it is acknowledged that the 
Veteran has reported passive suicidal ideation.  It is noted, 
however, that the Veteran denied any plan or intent.  Although 
the criteria do not expressly require any such plan or intent, 
the Board finds that the absence of such findings are indeed 
relevant to evaluating the severity and extent of this particular 
symptom, which in turn is instructive in determining the extent 
of the Veteran's overall level of social and occupational 
impairment.  Thus, the inconsistent and somewhat isolated reports 
of suicidal ideation, when viewed in the totality of the 
disability picture, do not support assignment of the next-higher 
70 percent rating.  

The Veteran had also endorsed certain obsessional rituals, such 
as checking locked doors.  Such behavior has not been shown to 
have resulted in social or occupational impairment in this case, 
however.  It is also recognized that he has endorsed a decline in 
personal hygiene, and a loss of interest in activities that he 
used to enjoy, such as fishing.  These symptoms, standing alone, 
are not found to warrant a higher evaluation.  Indeed, throughout 
the rating period on appeal, there is no showing of spatial 
disorientation or near-continuous panic.  The Veteran's speech, 
communication, and thought processes have been consistently 
normal, and while endorsing some paranoid thinking, there have 
been no delusions or hallucinations.  Moreover, while he has 
endorsed feelings of isolation and estrangement, the Veteran does 
attend church and socialize while there.  Furthermore, in many 
instances the Veteran reported good relationships with his wife 
and children.  To the extent those relationships were sometimes 
noted as strained or diminished, such is already contemplated by 
the 50 percent evaluation assigned in this decision.  Finally, 
the evidence shows that the Veteran has not worked since 1991 due 
to a back disability and not due to his service-connected PTSD.  
As such, a rating in excess of 50 percent is not warranted.
 
The Board further finds that the Veteran's disability picture is 
not so unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1).  During this appeal period, the Veteran's PTSD did 
not result in a marked interference with employment, or required 
frequent periods of hospitalization.  The current schedular 
criteria adequately describe the nature of the appellant's 
pathology, and they compensate the Veteran for the current nature 
and extent of severity of the disability at issue.  Having 
reviewed the record with these mandates in mind, the Board finds 
no basis for referral for consideration of extraschedular rating.  
Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, a rating of 50 percent for PTSD is warranted throughout 
the rating period on appeal.  An evaluation in excess of that 
amount is not in order.  In reaching these conclusions, the 
benefit of the doubt doctrine has been appropriately applied. See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 50 percent rating for PTSD is granted from 
September 21, 2006, subject to the law and regulations governing 
the award of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


